UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 8-KCURRENT REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Dateof Report (Date ofearliestevent reported): May 6, 2010 Lyris, Inc.(Exact name of registrant as specified in its charter) Delaware 1-10875 01-0579490 (State or other (Commission File Number) (I.R.S. Employer jurisdiction of incorporation) Identification Number) 6401 Hollis St., Suite 125 Emeryville, CA 94608 (Address of principal (Zip code) executive offices) Registrant's telephone number, including area code: (800) 768-2929 Not Applicable(Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. Amendment of Loan and Security Agreement On May 6, 2010, Lyris, Inc. (the “Company”) and its wholly owned subsidiaries, Lyris Technologies, Inc and Commodore Resources (Nevada), Inc. (each a “Borrower” and collectively, the “Borrowers”) entered into a Fifth Amendment (the “Amendment”) to the Amended and Restated Loan and Security Agreement with Comerica Bank (the “Bank”). The Amendment revises the terms of the Amended and Restated Loan and Security Agreement entered into on March 6, 2008, by and among the Bank and the Borrowers (the “Agreement”), as amended by (1) the First Amendment to the Agreement, dated July 30, 2008, (2) the Waiver Letter, dated September 12, 2008, (3) the Second Amendment to the Agreement, dated December 31, 2008, (4) the Third Amendment to the Agreement, dated June 19, 2009 and (5) the Fourth Amendment to the Agreement, dated October 23, 2009, each by and among the Bank and the Borrowers. The Amendment extends credit in the form of a revolving line of credit of five million dollars ($5,000,000) with a maturity date of April 30, 2012. In connection with the Amendment the Company is repaying in full the three million three hundred fifty thousand dollar ($3,350,000) term loan that had previously been outstanding under the Agreement.
